FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       April 13, 2015

Stan Schwieger                                  Roy Defriend
LAW OFFICE OF STAN SCHWIEGER                    District & County Attorney
P.O. Box 975                                    200 W. State St., Suite 110
Waco, TX 76703                                  Groesbeck, TX 76642
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00280-CR, 07-14-00281-CR
          Trial Court Case Number: 13,187-A, 13,188-A

Style: Teddie Davenport v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Patrick H. Simmons (DELIVERED VIA E-MAIL)
           Honorable Administrative Judge (DELIVERED VIA E-MAIL)
           Carol Jenkins (DELIVERED VIA E-MAIL)
           Teddie Davenport